Case: 20-50067      Document: 00515790910         Page: 1    Date Filed: 03/22/2021




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                   No. 20-50067                          March 22, 2021
                                                                         Lyle W. Cayce
                                                                              Clerk
   Brandy Newbury,

                                                            Plaintiff—Appellant,

                                       versus

   City of Windcrest, Texas,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                                No. 5:18-CV-98


   Before Jones, Smith, and Elrod, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          Brandy Newbury worked as an officer for the Windcrest Police
   Department but resigned during her first, probationary year. She then sued
   the City of Windcrest (“the city”), bringing sex-discrimination, retaliation,
   and constructive-discharge claims under Title VII and Texas law, a 42 U.S.C.
   § 1983 claim, and a claim for intentional infliction of emotional distress. The
   district court granted summary judgment. We affirm.

                                         I.
          Newbury began work for the department in March 2016. As a new
Case: 20-50067     Document: 00515790910           Page: 2   Date Filed: 03/22/2021




                                    No. 20-50067


   officer, she was an at-will employee—a “probationary”—during her first
   year. Probationary officers work with and receive training from Field Train-
   ing Officers (“FTOs”) for about fourteen weeks.
          During Newbury’s probationary year, she encountered and occa-
   sionally worked closely with Officer Blanca Jaime, who is also female. Jaime
   and Newbury did not work well together, butting heads on two occasions in
   April 2016. First, they had a heated dispute about the proper use of grammar
   in an incident report. During that encounter, Jaime questioned Newbury’s
   level of education and yelled at her in front of her colleagues. Second, Jaime
   and another officer filmed Newbury on their phones while confronting her
   about her presence in the field without her FTO. Beyond those incidents,
   Newbury alleges that Jaime generally treated her rudely and dismissively,
   once giving her a dirty look and sometimes ignoring her or declining to shake
   her hand.
          Newbury first raised her concerns about Jaime in April 2016 and
   formally alleged sexual harassment in a feedback form in July 2016. The city
   took the accusation seriously, hiring a law firm to investigate. The investi-
   gators concluded that, although Jaime had been rude to Newbury, the sex-
   discrimination allegations were unsubstantiated.
          In January 2017, Newbury resigned. She filed a complaint with the
   Equal Employment Opportunity Commission (“EEOC”) Division of the
   Texas Workforce Commission in March 2017 and received a right-to-sue
   letter that October. Newbury sued the city, bringing several claims: sex dis-
   crimination under Title VII of the Civil Rights Act of 1964 (“Title VII”),
   42 U.S.C. § 2000e–2(a), and the Texas Commission on Human Rights Act,
   Tex. Lab. Code § 21.051; retaliation under Title VII and Texas Labor
   Code § 21.055; a violation of her right to privacy under the Fourth and
   Fourteenth Amendments per § 1983; and intentional infliction of emotional




                                         2
Case: 20-50067         Document: 00515790910           Page: 3    Date Filed: 03/22/2021




                                        No. 20-50067


   distress under Texas law.
             The district court granted summary judgment against all of New-
   bury’s claims. She appeals only her Title VII and § 1983 claims.

                                             II.
                                             A.
             Newbury contends that Jaime sexually harassed her in violation of
   Title VII, which forbids sexual harassment in the workplace as a form of sex
   discrimination. See Matherne v. Ruba Mgmt., 624 F. App’x 835, 838–39 (5th
   Cir. 2015) (per curiam). There are two types of sexual harassment under
   Title VII: quid-pro-quo and hostile-environment harassment. See Casiano v.
   AT&T Corp., 213 F.3d 278, 283 (5th Cir. 2000). Newbury alleges only the
   latter.
             In same-sex sexual-harassment cases, we conduct a two-step inquiry.
   E.E.O.C. v. Boh Brothers Constr. Co., 731 F.3d 444, 453 (5th Cir. 2013)
   (en banc). “First, we consider whether the alleged conduct was sex discrim-
   ination and, second, we evaluate whether the conduct meets the standard for
   a . . . hostile-work-environment claim.” Id.
             To satisfy the first step, a plaintiff may pursue one of three evidentiary
   paths. Id. at 455. A plaintiff may show
          (1) . . . that the harasser was homosexual and motivated by sex-
          ual desire; (2) . . . that the harassment was framed “in such sex-
          specific and derogatory terms . . . as to make it clear that the
          harasser [was] motivated by general hostility to the presence”
          of a particular gender in the workplace; [or] (3) a plaintiff may
          “offer direct comparative evidence about how the alleged
          harasser treated members of both sexes in a mixed-sex
          workplace.”
   Id. (quoting Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 80–81
   (1998)). Additionally, a plaintiff may support a harassment claim with evi-




                                             3
Case: 20-50067        Document: 00515790910              Page: 4       Date Filed: 03/22/2021




                                         No. 20-50067


   dence of sex-stereotyping. 1

                                               B.
           Newbury’s claim fails at the first step because she doesn’t establish
   that Jaime’s conduct was sex discrimination. Newbury doesn’t allege that
   Jaime’s conduct was motivated by sexual desire, nor does she contend that it
   was otherwise sexual in nature or a display of explicit sexual animus. Instead,
   Newbury pursues the third evidentiary path, contending that Jaime was rude
   to her because she is a woman and alleging that Jaime treated women worse
   than men. See id. at 455.
           Newbury’s allegations are highly speculative; she presents only two
   pieces of evidence in support. First, she alleges that Jaime was rude to both
   her and another female officer. Second, she notes that a male employee told
   outside investigators that he believed Jaime treated men better than she
   treated Newbury. But that same employee also told investigators that Jaime
   was rude to him too. Moreover, other employees told the investigators that
   Jaime treats some female colleagues “cordially.”
           “Title VII is not a general civility code for the American workplace.”
   Id. at 454. Newbury has provided evidence only that Jaime is rude to some
   colleagues and friendly to others. Her allegation that Jaime’s rudeness was
   motivated by sexual animus is speculative and unsupported by the record.
           Newbury contends that, under Bostock v. Clayton County, 140 S. Ct.
   1731 (2020), her claim should survive summary judgment. Indeed, she
   asserts that, under Bostock, for a Title VII claim to succeed, a plaintiff’s sex
   need not be the sole—or even main—reason for the action taken against him



           1
            Boh Brothers, 731 F.3d at 456. Boh Brothers left open the possibility of other evi-
   dentiary pathways, but we have identified no others in our caselaw. Id. at 456–57.




                                                4
Case: 20-50067      Document: 00515790910             Page: 5   Date Filed: 03/22/2021




                                     No. 20-50067


   or her. Newbury points out that the Court stated that “[b]ecause the plaintiff
   alleged that the harassment would not have taken place but for his sex—that
   is, the plaintiff would not have suffered similar treatment if he were female—
   a triable Title VII claim existed.” Id. at 1744.
          Newbury’s reliance on Bostock is misplaced. The Court interpreted
   Title VII to prohibit workplace discrimination against homosexual and trans-
   gender persons. Id. at 1737. It reasoned that an employer’s taking adverse
   action against employees because of their sexual orientation or transgender
   status was inextricably tied to sex, even if sex was not the sole motivating
   factor for the action. Id. at 1742.
          Although the Court expanded the groups of individuals protected by
   Title VII, it in no way altered the preexisting legal standard for sexual harass-
   ment. Indeed, it reaffirmed the existing standard from Oncale. See Bostock,
   140 S. Ct. at 1743–44. The Court by no means purported to shield all sexual-
   harassment claims from summary judgment, regardless of the evidence vel
   non. Because Newbury cannot show sex discrimination, the district court
   properly granted summary judgment on that claim.

                                         III.
                                          A.
          Newbury contends that the district court erred in granting summary
   judgment on her constructive-discharge claim. Although she concedes that
   she resigned and wasn’t fired, she asserts that she was constructively
   discharged.
          “A resignation is actionable under Title VII . . . only if the resignation
   qualifies as a constructive discharge.” Brown v. Kinney Shoe Corp., 237 F.3d
   556, 566 (5th Cir. 2001). A plaintiff alleging constructive discharge must
   show that his or her “working conditions were so intolerable that a reasonable
   employee would feel compelled to resign.” Faruki v. Parsons S.I.P., Inc.,




                                          5
Case: 20-50067      Document: 00515790910          Page: 6   Date Filed: 03/22/2021




                                    No. 20-50067


   123 F.3d 315, 319 (5th Cir. 1997). To determine whether working conditions
   are sufficiently intolerable, we consider whether the plaintiff suffered
          “(1) demotion; (2) reduction in salary; (3) reduction in job
          responsibilities; (4) reassignment to menial or degrading work;
          (5) reassignment to work under a younger supervisor; (6) bad-
          gering, harassment, or humiliation by the employer calculated
          to encourage the employee’s resignation; or (7) offers of early
          retirement or continued employment on terms less favorable
          than the employee’s former status.”
   Lauderdale v. Tex. Dep’t of Crim. Just., Institutional Div., 512 F.3d 157, 167
   (5th Cir. 2007) (cleaned up). Furthermore, “[c]onstructive discharge re-
   quires a greater degree of harassment than that required by a hostile envir-
   onment claim.” Brown, 237 F.3d at 566.

                                         B.
          Newbury’s constructive-discharge claim falls short. She did not re-
   ceive a demotion, pay cut, or shift in her responsibilities. Indeed, she seems
   to argue only the sixth potential event—that Jaime’s alleged harassment was
   “calculated to encourage [her] resignation.” Lauderdale, 512 F.3d at 167
   (cleaned up). Her claim fails because, as previously shown, she has not pro-
   duced sufficient evidence to establish a hostile-environment claim.
          Moreover, although Newbury alleges harassment, she does not spe-
   cify how her alleged harassment satisfies the higher standard for constructive
   discharge compared to that of a hostile-environment claim. See Brown,
   237 F.3d at 566. Instead, she asserts that the district court erred in granting
   summary judgment on her constructive-discharge claim for the same reasons
   that it erred in granting summary judgment on sexual harassment. In addi-
   tion to a hostile-work environment, there must be aggravating factors to find




                                          6
Case: 20-50067        Document: 00515790910              Page: 7       Date Filed: 03/22/2021




                                         No. 20-50067


   that the harassment was severe enough to be constructive discharge. 2 The
   harassment that Newbury alleges—two confrontations and general
   unfriendliness—falls far short. The district court properly granted summary
   judgment on constructive discharge.

                                               IV.
                                               A.
           Newbury avers that the district court erred in granting summary
   judgment on her retaliation claim. To establish a prima facie case of retalia-
   tion, a plaintiff must show that “(1) he participated in an activity protected
   by Title VII; (2) his employer took an adverse employment action against
   him; and (3) a causal connection exists between the protected activity and the
   adverse employment action.” McCoy v. City of Shreveport, 492 F.3d 551, 556–
   57 (5th Cir. 2007) (per curiam). A plaintiff may use direct or circumstantial
   evidence. Id. at 556.
           If the plaintiff makes a prima facie case, “the burden then shifts to the
   employer to articulate a legitimate, nondiscriminatory or nonretaliatory rea-
   son for its employment action.” Id. at 557. If the employer does so, the
   burden shifts back to the plaintiff to prove that the proffered reason is pretext
   for the discriminatory or retaliatory purpose. Id. The plaintiff bears a heavy
   burden and must “rebut each nondiscriminatory or nonretaliatory reason
   articulated by the employer.” Id.




           2
              See, e.g., Landgraf v. USI Film Prods., 968 F.2d 427, 429–30 (5th Cir. 1992)
   (declining to find that the district court clearly erred in denying a constructive-discharge
   claim where the evidence showed that the plaintiff resigned for reasons other than that she
   was subject to “continuous and repeated inappropriate verbal comments and physical con-
   tact”), aff’d, 511 U.S. 244 (1994)).




                                                7
Case: 20-50067      Document: 00515790910           Page: 8   Date Filed: 03/22/2021




                                     No. 20-50067


                                          B.
          Newbury’s claim necessarily fails because she does not establish a
   prima facie case of retaliation. The city acknowledges that, by alleging sexual
   harassment in her FTO feedback form, Newbury participated in a protected
   activity and thereby satisfied the first element. But Newbury did not suffer
   an adverse employment action, so she fails to satisfy the second element.
          In the Title VII-retaliation context, an employment action must be
   materially adverse, such that it would dissuade a reasonable employee from
   making a discrimination complaint. Cabral v. Brennan, 853 F.3d 763, 767 (5th
   Cir. 2017). In some cases we have held that reprimands are adverse employ-
   ment actions, but in others we have determined that reprimands do not rise
   to that level. Welsh v. Fort Bend Indep. Sch. Dist., 941 F.3d 818, 824 (5th Cir.
   2019), cert. denied, 141 S. Ct. 160 (2020).
          In her brief, Newbury asserts that she was fired, alleging that her com-
   plaint against Jaime “was a factor in her termination.” That characterization
   is inaccurate, however, because Newbury has explicitly stipulated that she
   resigned from the department. And, although constructive discharge quali-
   fies as an adverse employment action, Newbury has failed to establish a prima
   facie claim of constructive discharge. See Harvill v. Westward Commc’ns,
   L.L.C., 433 F.3d 428, 439–40 (5th Cir. 2005).
          Newbury also complains that her supervisor, Officer Pena, told her
   that filing a report against Jaime would “make things worse” for her. We
   need not determine whether reprimands rise to the level of adverse employ-
   ment actions because Newbury’s own testimony undercuts the possibility
   that Pena’s remark was a reprimand. See Welsh, 941 F.3d at 824. Indeed,
   Newbury testified that, later in the same meeting, Pena voluntarily “re-
   tracted his former statement and [said] that none of this would be reflected
   on [her] evaluations.” Pena told her that she “was doing a great job” and




                                          8
Case: 20-50067         Document: 00515790910                Page: 9       Date Filed: 03/22/2021




                                           No. 20-50067


   “would be a great asset” to the police department, further assuring her that
   he would “evaluate [her] professionally.” Per Newbury’s own testimony,
   Pena’s rapidly recanted advice to Newbury does not amount to a reprimand.
           Finally, Newbury contends that her reassignment to work on the same
   shift as Officer Grelle is evidence of retaliation. Newbury alleges that Grelle
   followed her in an attempt to catch her violating department policy by hold-
   ing another job. 3 Despite reporting Grelle’s alleged actions to her superiors,
   she was later reassigned to work on the same shift as he did. Newbury con-
   tends that that shift change was retaliatory.
           Newbury again fails to establish a prima facie claim of retaliation. It is
   doubtful that her shift change rose to the level of an adverse employment
   action. 4 But even if she could satisfy the second element, Newbury flunks
   the third by failing to show a causal connection between her complaint against
   Jaime and her placement on a shift with Grelle. Nowhere in her complaint or
   briefing does Newbury actually allege that her shift change was punishment
   for her complaint against Jaime; instead, she asserts that it was retaliation for
   her informal, non-protected complaint against Grelle.
           Furthermore, Newbury was placed on Grelle’s shift nearly six months
   after she lodged her complaint against Jaime. To establish causality, the pro-
   tected activity and the adverse action must have “very close” temporal prox-


           3
             Newbury does not assert that Grelle’s alleged actions were sexual harassment or
   sex discrimination.
           4
             A shift change is generally insufficient to constitute a materially adverse employ-
   ment action. See Johnson v. Halstead, 916 F.3d 410, 420 (5th Cir. 2019). Newbury’s shift
   change lacked the characteristics that might constitute an adverse action. For instance, she
   doesn’t allege that she faced “significant interference with outside responsibilities or dras-
   tically and objectively less desirable hours.” Id. In fact, Newbury moved from a night shift
   to a day shift, a change that is generally preferable, and Grelle was not the only other officer
   on her new shift.




                                                  9
Case: 20-50067     Document: 00515790910           Page: 10    Date Filed: 03/22/2021




                                    No. 20-50067


   imity, and “a five month lapse is not close enough . . . to establish the causal
   connection element of a prima facie case of retaliation.” Lyons v. Katy Indep.
   Sch. Dist., 964 F.3d 298, 305 (5th Cir. 2020) (internal quotation marks omit-
   ted). The district court properly granted summary judgment against New-
   bury’s retaliation claim.

                                         V.
          In addition to sexual harassment, Newbury alleges sex discrimination.
   To establish a sex-discrimination claim under Title VII, a plaintiff must show
   “(1) that she is a member of a protected class; (2) that she was qualified for
   the position sought; (3) she was subject to an adverse employment action;
   and (4) she was replaced by someone outside her protected class or was
   treated less favorably than other similarly situated employees outside her
   class.” Haire v. Bd. of Supervisors of La. State Univ. Agric. & Mech. Coll.,
   719 F.3d 356, 363 (5th Cir. 2013). As in retaliation cases, once a plaintiff
   establishes a prima facie sex-discrimination claim, the employer must provide
   a nondiscriminatory reason for the adverse action. Id. at 364. And if the
   employer provides such a reason, the burden shifts back to the plaintiff to
   prove the reason was pretextual. Id. at 364–65.
          Newbury’s sex-discrimination claim fails for the same reason as does
   her retaliation claim—she did not suffer an adverse employment action.
   Constructive discharge is an adverse employment action, see Harvill,
   433 F.3d at 439–40, but, as previously discussed, Newbury has failed to state
   a prima facie claim for constructive discharge, so she does not satisfy the
   second element.
          Moreover, Newbury has not established that similarly situated men
   were treated differently. The record, as previously discussed, shows that
   Jaime was polite to some women and rude to some men in the department.
   Newbury, therefore, also fails on the fourth element. See Haire, 719 F.3d




                                         10
Case: 20-50067      Document: 00515790910          Page: 11   Date Filed: 03/22/2021




                                    No. 20-50067


   at 363. The district court correctly granted summary judgment on the sex-
   discrimination claim.

                                         VI.
                                         A.
          Newbury appeals the summary judgment on her § 1983 claim, con-
   tending that the city violated her privacy by surreptitiously activating her
   police body camera when she was off duty and filming her inside her apart-
   ment. A plaintiff may sue a municipality that violates her constitutional
   rights “under color of any statute, ordinance, regulation, custom, or usage”
   for money damages. § 1983; see also Monell v. Dep’t of Soc. Servs., 436 U.S.
   658, 690 (1978). To establish municipal liability, a plaintiff must show
   “(1) an official policy (or custom), of which (2) a policy maker can be charged
   with actual or constructive knowledge, and (3) a constitutional violation
   whose ‘moving force’ is that policy (or custom).” Pineda v. City of Hous.,
   291 F.3d 325, 328 (5th Cir. 2002) (quoting Piotrowski v. City of Hous.,
   237 F.3d 567, 578 (5th Cir. 2001)).

                                         B.
          Newbury’s first barrier to establishing a § 1983 claim is her failure to
   raise a dispute of material fact on whether she actually suffered a constitu-
   tional violation. She contends that her body camera was activated and re-
   corded her at home, including during “the commission of an intimate act
   with her significant other.” In support of that allegation, she testified that
   she saw the red light on her body camera flashing. She also asserts that other
   colleagues have had their cameras turn on when they did not intentionally
   activate them.
          Newbury does not address—much less refute—the camera manufac-
   turer’s testimony that such remote recording is impossible. The manufac-
   turer stated that the cameras cannot be activated remotely. It did, however,




                                         11
Case: 20-50067     Document: 00515790910           Page: 12   Date Filed: 03/22/2021




                                    No. 20-50067


   offer a possible explanation for the blinking light: When the camera is in
   “sleep mode,” movement can change its setting to “active mode,” but the
   device will still not record. The manufacturer also noted that the light can
   blink if the power fluctuates when the camera is in its docking station.
          Newbury also concedes that she has never seen recorded footage from
   the body camera inside her home. Thus, it is highly speculative that she suf-
   fered any violation of her privacy.
          Even if a city employee did record Newbury in her apartment, she fails
   to allege a policy or custom—the first element of a § 1983 claim against a
   municipality. See Pineda, 291 F.3d at 328. “The existence of a policy can be
   shown through evidence of an actual policy, regulation, or decision that is
   officially adopted and promulgated by lawmakers or others with policy-
   making authority.” Valle v. City of Hous., 613 F.3d 536, 542 (5th Cir. 2010).
   Alternatively, a plaintiff can satisfy the policy element by showing that there
   is a “persistent, widespread practice of city officials or employees, which,
   although not authorized by officially adopted and promulgated policy, is so
   common and well settled as to constitute a custom that fairly represents
   municipal policy.” Burge v. St. Tammany Par., 336 F.3d 363, 369 (5th Cir.
   2003) (internal quotation marks and citation omitted).
          Newbury presents no evidence that the city has a policy or practice of
   furtively recording employees off duty, even if she was recorded remotely.
   Indeed, it is undisputed that the city has a formal policy against improper
   recordings. Thus, Newbury cannot raise a fact issue to survive summary
   judgment on her § 1983 claim.
          AFFIRMED.




                                         12